IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs April 25, 2001

                  STATE OF TENNESSEE v. RONALD HAYNES

                Direct Appeal from the Criminal Court for Davidson County
                          No. 98-B-1062    Seth Norman, Judge



                     No. M2000-00204-CCA-R3-CD - Filed June 1, 2001


The defendant was indicted by a Davidson County Grand Jury for especially aggravated robbery and
attempted first degree murder. Following a two-day jury trial, the defendant was found guilty of
especially aggravated robbery, a Class A felony, and attempted second degree murder, a Class B
felony. A sentencing hearing was held on September 29, 1999, at the conclusion of which the trial
court sentenced the defendant as a Range I offender to twenty-one years at 100% for the especially
aggravated robbery conviction and ten years for the attempted second degree murder conviction. The
sentences were ordered served concurrently in the Tennessee Department of Correction. In this
appeal as of right, the defendant presents three issues for our review: (1) whether the evidence is
sufficient to support his convictions for especially aggravated robbery and attempted second degree
murder; (2) whether the trial court erred in failing to charge the jury on certain lesser-included
offenses; and (3) whether the sentence is excessive. Having reviewed the entire record on appeal,
we affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which DAVID H. WELLES and NORMA
MCGEE OGLE , JJ., joined.

William Lane (at trial) and C. LeAnn Smith (on appeal), Nashville, Tennessee, for the appellant,
Ronald Haynes.

Paul G. Summers, Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General; Victor
S. Johnson, III, District Attorney General; and Pamela S. Anderson, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                           OPINION

       The defendant, Ronald Haynes, was indicted by a Davidson County Grand Jury for especially
aggravated robbery and attempted first degree murder. A jury found him guilty of especially
aggravated robbery, a Class A felony, and attempted second degree murder, a Class B felony. After
a sentencing hearing, the trial court sentenced him as a Range I offender to twenty-one years to be
served at one hundred percent on the especially aggravated robbery count and to ten years on the
attempted second degree murder count. The sentences were ordered served concurrently for an
effective sentence of twenty-one years. In this appeal as of right, the defendant presents three issues
for our review:

               I.   Whether the evidence is sufficient to support convictions for
                    especially aggravated robbery and attempted second degree
                    murder;

               II. Whether the trial court erred in failing to charge the jury on
                   certain lesser-included offenses; and

               III. Whether the sentence is excessive.

       Having reviewed the entire record, we affirm the judgment of the trial court.

                                               FACTS

        The evidence presented at trial showed that on December 7, 1997, Justin Davis, a neighbor
of the victim, Antonio Grisham, was outside in his front yard feeding his dogs. Davis and the victim
lived in the Oakwood area of Nashville. From his front yard, Davis could look up a hill to the house
where the victim lived. On this day, Davis could see the victim sitting on the back of a Cadillac that
belonged to the victim’s cousin. The Cadillac was parked in the driveway close to the mailbox and
was sticking out into the road. A car that Davis described as a “reddish hot pink” color with three,
young, black males riding in it pulled up and stopped in the middle of the road, right in front of
Davis’s house. Davis was alarmed enough when he saw the car’s occupants “digging around in the
car, pointing at the top of the hill, looking at it,” to start walking backwards. As Davis explained,
“Yeah, if you see somebody digging in their car and you don’t know these people, wouldn’t you do
the same thing, and they’re in front of your house?” Davis testified further to the following events:

               A. As soon as I turned around they went up to the top of the hill and
               they stopped. They got out and started talking to Antonio. The next
               thing I know, I looked away for a second I heard a pop. And . . .

               Q. So you actually saw them up there stopped?

               A. Yeah. Yes, ma’am.

               Q. And how many people did you see get out of the car?

               A. All three of the people that was in the car got out.



                                                 -2-
Davis identified the “pop” as sounding “like a gun going off” and testified that he had turned away
and did not see the car drive off. He started running toward the top of the hill and, when he got to
the top of the hill, he saw the victim lying on the ground and “hollering, ‘I’m fixing to die.’” The
victim was bleeding from his stomach, and the blood was pooling on the ground. Davis noticed that
the victim had no shoes on, just pants and a T-shirt. He testified that the victim kept yelling out the
name “Popsicle.” The victim’s cousin, Christopher Grisham, who came out of the victim’s house
after the shooting, testified that he asked the victim, “What happened to your tennis shoes and who
did it?” The victim responded, “Popsicle.”

       The victim, a sixteen-year-old male at the time of this offense, was transported by ambulance
to Vanderbilt Hospital where he underwent surgery and remained for approximately three weeks.
While in the hospital, the victim positively identified the defendant from a photographic lineup as
the person who shot him. The victim also identified the driver of the car, and co-defendant, as
Anthony McGlother.1 The victim was unable to identify the third person in the car.

        The victim testified that he was just sitting on the back of his cousin’s car around noon on
December 7, 1997, when a car circled the block and then came back and stopped at the end of the
driveway where he was sitting. According to the victim, all three men were dressed completely in
black — black pants, shirts, and caps. When the victim looked up, all three jumped out of the car
and ran up to him. The victim recognized the defendant as the individual he knew as “Popsicle.”
The driver of the car, Anthony McGlother, told the victim to take off his jacket and shoes and empty
his pockets. The victim complied without offering any resistance because all three men were armed
with weapons.2 The victim had $25 and a beeper in his pocket. He denied having rock cocaine also
on his person.

         Once the victim had given the three men everything they asked for, they started to get back
in their car, telling the victim to walk away from them. The victim started to walk down the street
but turned when he heard the driver say, “Shoot him, Popsicle.” At that point, the victim turned and
saw the defendant raise his gun, pull the trigger, and shoot him.

        The defendant, himself, was the only witness presented by the defense. He denied any
involvement with the offenses. He said that on the day of the robbery, he had been with a friend
named “Bubba.” They were at the apartment of Kenya Cox when Anthony McGlother arrived and
said that he “had just got somebody,” which the defendant took to mean that he had robbed or shot
someone. Based upon the description, the defendant understood that Antonio Grisham was the
victim. He and McGlother argued, and McGlother then shot him twice in the back. He said that



         1
         Anthony McGlother, a.k.a. Anthony Jackson, pled guilty to one count of especially aggravated robbery and
two counts of aggravated assault. The record is unclear as to the v ictims in the two co unts of aggrav ated assault.
McGlo ther received a sentence of fifteen years.

         2
          According to the victim, the guns were “Mack T en or Mack eleven” type weapon s. He described the weapons
as ones whe re “if you hold th e trigger the bu llets will keep co ming out.”

                                                        -3-
neither Kenya Cox nor “Bubba,” whom he later identified as Larry Jones, was present when
McGlother told of the incident with the victim.

                                              ANALYSIS

                                 Issue I. Sufficiency of the Evidence

        The defendant argues first that the evidence presented at trial was insufficient to convict him
of either especially aggravated robbery or attempted second degree murder. Specifically, he contends
that there was no physical evidence presented that implicated him in the crimes and no corroboration
of the victim’s testimony. The defendant maintained at the trial and at the sentencing hearing that
he was simply not present when the crimes occurred.

       When a defendant challenges the convicting evidence on appeal, the State is entitled to the
strongest legitimate view of the evidence and all reasonable inferences that might be drawn from the
evidence. See State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). The credibility of the
witnesses, the weight given their testimony, and the reconciliation of conflicts in the proof are
matters entrusted exclusively to the triers of fact. See Byrge v. State, 575 S.W.2d 292, 295 (Tenn.
Crim. App. 1978) (citing Withers v. State, 523 S.W.2d 364 (Tenn. Crim. App. 1975)).

         In this state, “great weight is given to the result reached by the jury in a criminal trial.” State
v. Strickland, 885 S.W.2d 85, 87 (Tenn. Crim. App. 1993). A guilty verdict approved by the trial
judge removes the presumption of innocence with which the defendant is initially cloaked at trial and
raises in its place a presumption of guilt on appeal. See State v. Grace, 493 S.W.2d 474, 476 (Tenn.
1973). The burden of overcoming this presumption of guilt rests with the defendant. Id. In a
criminal action, a conviction may be set aside only when the reviewing court finds that the “evidence
is insufficient to support the finding by the trier of fact of guilt beyond a reasonable doubt.” Tenn.
R. App. P. 13(e); see also Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed.
2d 560 (1979) (concluding that courts reviewing sufficiency of evidence must determine “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt”).

                                 A. Especially Aggravated Robbery

      As we have noted, the defendant claimed that he was not present when the crimes were
committed but was rather at the apartment of Kenya Cox in “Dodge City,” a north Nashville housing
complex.

       The defendant argues that, even if he were present, the evidence shows that he was “merely”
present at the scene and in no way responsible for taking the clothes, money, and beeper from the
victim. The State contends that, even if Anthony McGlother was the one of the three who actually
ordered the victim, at gunpoint, to give up his belongings, the defendant clearly played an important



                                                    -4-
part in the robbery and shooting and was therefore criminally responsible for the acts of the co-
defendant, McGlother.

        A person criminally responsible for the conduct of another may be charged with commission
of the offense. See Tenn. Code Ann. § 39-11-401(b) (1997). This theory of guilt is based on the
common law provision of criminal liability for principals, accessories before the fact, and aiders and
abettors. See id. § 39-11-401, Sentencing Commission Cmts.; see also Presley v. State, 161 Tenn.
310, 316, 30 S.W.2d 231, 233 (1930) (concluding that the aiding and abetting of one brother in
holding back bystanders while the other brother attacked his wife rendered the acts of assistance
indisputably unlawful). The common law terms are no longer used; instead the Code provides that
“any person may be charged as a party if he or she is criminally responsible for the perpetration of
the offense.” Tenn. Code Ann. § 39-11-401, Sentencing Commission Cmts. A person is criminally
responsible for the conduct of another if “[a]cting with intent to promote or assist the commission
of the offense, or to benefit in the proceeds or results of the offense, the person solicits, directs, aids,
or attempts to aid another person to commit the offense[.]” See id. § 39-11-402(2).3 This wording
is intended to include the conduct of defendants formerly known as accessories before the fact and
aiders and abettors. See id. § 39-11-402, Sentencing Commission Cmts.

        Criminal responsibility is not a separate crime. See State v. Lemacks, 996 S.W.2d 166, 170
(Tenn. 1999). “It is solely a theory by which the State may prove the defendant’s guilt of the alleged
offense, . . . based upon the conduct of another person.” Id. The legislative intent in promulgating
the theory of criminal responsibility is clearly to “embrace the common law principles governing
aiders and abettors and accessories before the fact.” State v. Carson, 950 S.W.2d 951, 955 (Tenn.
1997).

        While guilt by association is a doctrine that is thoroughly discredited, see Uphaus v. Wyman,
360 U.S. 72, 79, 79 S. Ct. 1040, 1045-46, 3 L. Ed. 2d 1090 (1959), this court has noted that, under
the theory of criminal responsibility, presence and companionship with the perpetrator of a felony

         3
          The language o f this section actua lly sets forth three wa ys in which a pe rson may b e found crim inally
responsible for an offense committed by the conduct of another:

                  Criminal respons ibility for co nduct o f anoth er.— A person is criminally
                  responsib le for an offense committed by the cond uct of anothe r if:
                            (1) Acting with the cu lpability required for the offense, the person causes
                  or aids an innocent or irresponsible person to engage in conduct prohibited by the
                  definition of the offense;
                            (2) Acting with intent to promote or assist the commission of the offense,
                  or to benefit in the proc eeds or re sults of the offense , the person so licits, directs,
                  aids, or attempts to aid another person to commit the offense; or
                            (3) Having a duty imposed by law or voluntarily undertaken to prevent
                  commission of the offense and acting with intent to ben efit in the procee ds or results
                  of the offense, or to promote or assist its commission, the person fails to make a
                  reasonable effort to prevent commission of the offense.

Tenn. Code Ann. § 39-11-40 2 (1997).

                                                             -5-
before and after the commission of the crime are circumstances from which an individual’s
participation may be inferred. See State v. Ball, 973 S.W.2d 288, 293 (Tenn. Crim. App. 1998). No
particular act need be shown, and the defendant need not have taken a physical part in the crime.
See id. Mere encouragement of the principal will suffice. See State v. McBee, 644 S.W.2d 425, 428
(Tenn. Crim. App. 1982). To be criminally responsible for the acts of another, the defendant must:
“in some way associate himself with the venture, act with knowledge that an offense is to be
committed, and share in the criminal intent of the principal in the first degree.” State v. Maxey, 898
S.W.2d 756, 757 (Tenn. Crim. App. 1994) (quoting Hembree v. State, 546 S.W.2d 235, 239 (Tenn.
Crim. App. 1976)). The defendant must “knowingly, voluntarily and with common intent unite with
the principal offenders in the commission of the crime.” State v. Foster, 755 S.W.2d 846, 848 (Tenn.
Crim. App. 1988).

        Here, there is no question that the evidence is sufficient to show that the offense of especially
aggravated robbery was committed against the victim. “Robbery is the intentional or knowing theft
of property from the person of another by violence or putting the person in fear.” Tenn. Code Ann.
§ 39-13-401(a). A robbery is especially aggravated when it is accomplished with a deadly weapon
and the victim suffers serious bodily injury. See Tenn. Code Ann. § 39-13-403(a). Here, the victim
was forced by three men, armed with guns, to take off his jacket and shoes and empty his pockets.
Those belongings were then taken, and the victim was shot in the stomach. His injuries were
extensive, requiring surgery and hospitalization for three weeks.

         The victim’s neighbor, Justin Davis, testified that the three men were in one car, reached
down for something in the car, and pointed to the top of the hill where the victim was sitting, before
driving up to the victim. All three got out of the car and approached the victim. All three were
armed. The three were all dressed in black, reminiscent of the “uniforms” of gang members. The
three were clearly acting in concert. Although it was the driver of the car, co-defendant McGlother,
who actually ordered the victim to take off the items of clothing and empty his pockets, there is
nothing to indicate that the defendant was merely present. In fact, it was the defendant who fired his
gun at the victim at the moment of getaway. Witnesses who were with the victim immediately after
the shooting testified that he had no jacket and no shoes on. The victim named the defendant at the
scene and later identified both the defendant and co-defendant as the individuals involved in the
robbery and shooting. The proof is sufficient to support a conviction of especially aggravated
robbery on a theory of criminal responsibility pursuant to Tennessee Code Annotated Section 39-11-
402(2). The evidence shows that the defendant intended to aid in the commission of the robbery.
This issue is without merit.

                              B. Attempted Second Degree Murder

         The defendant argues that the evidence is insufficient to support his conviction of attempted
second degree murder because that conviction is based solely on the uncorroborated testimony of
the victim, Antonio Grisham, which fails to prove the required elements of attempted second degree
murder. The State counters that the issue is waived pursuant to the rules of this court. See Tenn.
Ct. Crim. App. R. 10(b) (“Issues which are not supported by argument, citation to authorities, or


                                                  -6-
appropriate references to the record will be treated as waived in this court.”). We agree with the
State that the defendant fails to adequately support this issue. Nevertheless, because it appears that
the defendant concluded that a verdict based on identification evidence of a victim alone is
insufficient, we address this issue.

        In Tennessee, it is “well-established that the identification of a defendant as the person who
committed the offense for which he is on trial is a question of fact for the determination of the jury
upon consideration of all competent proof.” State v. Strickland, 885 S.W.2d 85, 87 (Tenn. Crim.
App. 1993) (citing State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim. App. 1982)). Likewise,
an alibi defense presents an issue of fact to be determined by the jury as exclusive judges of the
credibility of witnesses in support of an alibi defense and the weight to be given their testimony. See
Crawford, 635 S.W.2d at 705 (citing Green v. State, 512 S.W.2d 641 (Tenn. Crim. App. 1974)). The
testimony of a victim alone is sufficient to support a verdict of guilty beyond a reasonable doubt.
See State v. Williams, 623 S.W.2d 118 (Tenn. Crim. App. 1981) (sustaining the conviction of
defendant of robbery of a McDonald’s Restaurant based on identification testimony of assistant
manager of restaurant).

        Here, the victim named the defendant as the person who had shot him while the victim was
lying on the ground, fearing he would die because he was “losing too much blood. I felt my blood
leaving me.” Two witnesses testified that the victim said that “Popsicle” had shot him: the victim’s
neighbor, Justin Davis; and the victim’s cousin, Christopher Grisham. The victim identified the
defendant, both from a photographic lineup and at the trial, as the person known as “Popsicle” and
the person who shot him. We conclude that the evidence was sufficient to support a conviction of
attempted second degree murder beyond a reasonable doubt.4 This issue is without merit.


         4
           To prove attempted second degree murder, the State had to show that the defendant, “acting with the kind of
culpability othe rwise require d for the offen se:”

                           (1) Intentionally eng ages in action or causes a r esult that would constitute
                  an offense if the circumstances surrounding the conduct were as the person believes
                  them to be;
                           (2) Acts with intent to cause a result that is an element of the offense, and
                  believes the condu ct will cause the re sult without further c onduct o n the perso n’s
                  part; or
                           (3) Acts with intent to complete a course of action or cause a result that
                  would constitute the offense, under the circumstances surrounding the conduct as
                  the person believes them to be, and the conduct constitutes a substantial step toward
                  the commission of the offense.

Tenn. Code Ann. § 39-12-101(a)(1)-(3). Second degree murder is the “knowing killing of another.” Id. § 39-13-
210(a)(1). A person acts knowing ly “with respect to the conduct or to circumstances surrounding the conduct when the
person is aware of the nature of the conduct or that the circumstances exist. A person acts knowingly with respect to a
result of the person’s conduct when the person is aware that the conduct is reasonably certain to cause the result[.]” Id.
§ 39-11-106(a)(20). Here, the defendant was told to “shoot him” and, with the victim facing him, fired a powerful and
deadly weapon into the victim’s stomach and made a quick getaway, leaving the victim bleeding on the ground. The
                                                                                                          (continued ...)

                                                           -7-
                                     Issue II. Lesser-Included Offenses

                                             A. Aggravated Assault

        The defendant now concedes that, although argued in his motion for a new trial, aggravated
assault is not a lesser-included offense of attempted first degree murder or attempted second degree
murder. This court recently stated in State v. Christopher Todd Brown, No. M1999-00691-CCA-R3-
CD, 2000 WL 262936, at *2 (Tenn. Crim. App. Mar. 9, 2000), that, pursuant to the test set out by
our supreme court in State v. Burns, 6 S.W.3d 453, 466-67 (Tenn. 1999), “assault and aggravated
assault are not lesser included offenses of attempted first degree murder.” Brown, 2000 WL 262936,
at *2. Therefore, the trial court did not err in refusing to charge the jury as to aggravated assault.

                                           B. Facilitation of a Felony

       The defendant contends that the trial court erred in failing to charge the jury as to the lesser-
included offense of facilitation of especially aggravated robbery, attempted first degree murder, and
attempted second degree murder. Pursuant to Tennessee Code Annotated Section 39-11-403(a):

                  A person is criminally responsible for the facilitation of a felony if,
                  knowing that another intends to commit a specific felony, but without
                  the intent required for criminal responsibility under § 39-11-402(2),
                  the person knowingly furnishes substantial assistance in the
                  commission of the felony.

In the case of facilitation, the offender, “though facilitating the offense, lack[s] the intent to promote,
assist or benefit from the offense.” Tenn. Code Ann. § 39-11-403, Sentencing Commission Cmts.
This court has concluded that “‘virtually every time one is charged with a felony by way of criminal
responsibility for the conduct of another, facilitation of the felony would be a lesser included
offense.’” State v. Utley, 928 S.W.2d 448, 451 (Tenn. Crim. App. 1995) (quoting State v. Lewis, 919
S.W.2d 62, 67 (Tenn. Crim. App. 1995)). We conclude that criminal responsibility for facilitation
of especially aggravated robbery, attempted first degree murder, and attempted second degree murder
are lesser-included offenses of criminal responsibility for these three offenses.

        Our inquiry does not end here. “Whether or not a particular lesser-included offense should
be charged to the jury depends on whether proof in the record would support the lesser charge.”
State v. Burns, 6 S.W.3d 453, 468 (Tenn. 1999). The trial court must complete a two-step analysis
in determining whether to charge the jury on a lesser-included offense:

                  First, the trial court must determine whether any evidence exists that
                  reasonable minds could accept as to the lesser-included offense. In


         4
          (...continued)
elements of a ttempted se cond de gree murd er were pro ved beyo nd a reaso nable do ubt.

                                                           -8-
                making this determination, the trial court must view the evidence
                liberally in the light most favorable to the existence of the lesser-
                included offense without making any judgments on the credibility of
                such evidence. Second, the trial court must determine if the evidence,
                viewed in this light, is legally sufficient to support a conviction for
                the lesser-included offense.

Id. at 469.

         The degree of the defendant’s culpability for the robbery was placed at issue only by the
defendant himself, who, testifying as the only witness for the defense, stated, “I don’t know nothing
about that. I wasn’t a part of the robbery.” According to the defendant’s testimony, he learned of
the robbery and shooting only after the fact and did not participate in any fashion. There was
evidence presented to show that the defendant, contrary to his assertion, was an active participant
in the robbery, whether or not he was the one who actually ordered the victim to turn over his shoes,
jacket, money, and beeper. He was the party, armed with a deadly weapon, responsible for the
serious bodily injury suffered by the victim. The evidence supported the level of culpability required
in the criminal responsibility statute, that is, that the defendant acted “with intent to promote or assist
the commission of the offense.” Tenn. Code Ann. § 39-11-402(2). The jury was properly instructed
as to criminal responsibility for a crime committed by another. For the defendant to have been found
guilty of the lesser-included crime of facilitation of especially aggravated robbery, reasonable minds
would have had to conclude that the defendant acted “without the intent required for criminal
responsibility under § 39-11-402(2).” Id. § 39-11-403(a). In other words, reasonable minds would
have had to conclude that the defendant did not act with the intent to promote or assist co-defendant
McGlother in the crime but that the defendant was simply along for a ride or that his participation
was merely accidental or unintentional. Such a conclusion would be contrary to the evidence;
therefore, the trial court did not err in failing to instruct the jury as to the lesser-included offense of
facilitation of especially aggravated robbery. Likewise, we reach a similar conclusion as to whether
the trial court should have instructed as to facilitation of attempted first degree murder and attempted
second degree murder. The victim testified that it was the defendant who shot him. The defendant
testified that he was not present as the victim was shot, but learned of it later at the apartment of
Kenya Cox. Thus, the defendant was either the shooter, or he was not present. We conclude that
the trial court did not err in not instructing as to facilitation of especially aggravated robbery or
attempted first or second degree murder, for the facts did not justify instructions on these lesser
charges.

                                         Issue III. Sentencing

       In his final issue, the defendant contends that the trial court erred in its application of
enhancement and mitigating factors and that his sentence is, therefore, excessive. The trial court
sentenced the defendant to an effective sentence of twenty-one years, one year more than the
presumptive, mid-range starting point for especially aggravated robbery, a Class A felony, where the
defendant is a Range I offender. Specifically, the defendant argues that the trial court erred in


                                                   -9-
applying enhancement factor (2), that the defendant “was a leader in the commission of an offense
involving two (2) or more criminal actors.” Id. § 40-35-114(2). The defendant further argues that
the trial court erred in failing to apply the requested mitigating factor (6), that the defendant,
“because of youth or old age, lacked substantial judgment in committing the offense.” Id. § 40-35-
113(6).

        When an accused challenges the length of his sentence, it is the duty of this court to conduct
a de novo review on the record with a presumption that "the determinations made by the court from
which the appeal is taken are correct." Tenn. Code Ann. § 40-35-401(d). This presumption is
"conditioned upon the affirmative showing in the record that the trial court considered the sentencing
principles and all relevant facts and circumstances." State v. Ashby, 823 S.W.2d 166, 169 (Tenn.
1991).

       In conducting a de novo review of a sentence, this court must consider (a) any evidence
received at the trial and/or sentencing hearing, (b) the presentence report, (c) the principles of
sentencing, (d) the arguments of counsel relative to sentencing alternatives, (e) the nature and
characteristics of the offense, (f) any mitigating or enhancing factors, (g) any statements made by the
accused in his own behalf, and (h) the accused's potential or lack of potential for rehabilitation or
treatment. Tenn. Code Ann. §§ 40-35-103 and -210; State v. Scott, 735 S.W.2d 825, 829 (Tenn.
Crim. App. 1987).

        The party challenging the sentences imposed by the trial court has the burden of establishing
that the sentences are erroneous. Tenn. Code Ann. § 40-35-401, Sentencing Commission Cmts.;
Ashby, 823 S.W.2d at 169. In this case, the defendant has the burden of illustrating the sentences
imposed by the trial court are erroneous.

       In determining the appropriate sentence for a felony conviction, the sentencing court, if there
are enhancement factors but no mitigating factors, may set the sentence above the minimum in that
range but still within the range. See Tenn. Code Ann. § 40-35-210(d) (1999 Supp.); State v. Boggs,
932 S.W.2d 467, 475 (Tenn. Crim. App. 1996). There is no mathematical formula of valuating the
enhancement factors to calculate the appropriate sentence. See generally Boggs, 932 S.W.2d at 475.
"Rather, the weight to be afforded an existing factor is left to the trial court's discretion so long as
the court complies with the purposes and principles of the 1989 Sentencing Act and its findings are
adequately supported by the record." Id. at 475-76 (citations omitted).

       The trial court stated the following concerning enhancement and mitigating factors:

                     All right. The Court has looked at this matter. And the Court is
                of the opinion that enhancing factors one and two apply in this case.
                I won’t apply enhancing number nine.




                                                 -10-
                       I don’t find any mitigating factors with regard to the defendant
                  in this cause.5

       As to enhancement factor (2), there was no evidence to support a conclusion that the
defendant was the leader in these crimes. It was McGlother who drove the car, ordered the victim
to give up his property, and ordered the defendant to shoot the victim. We conclude that
enhancement factor (2) does not apply to this defendant.

         The defendant does not challenge the application of enhancement factor (1). Nevertheless,
this factor was also erroneously applied. In 1995, our legislature amended Section 40-35-114 to
include enhancement factor (20), which allows enhancement of a sentence if the defendant “was
adjudicated to have committed a delinquent act or acts as a juvenile that would constitute a felony
if committed by an adult.” Tenn. Code Ann. § 40-35-114(20). Thus, “for offenses committed on
or after July 1, 1995, a court may only consider juvenile offenses under factor (20) and further, may
only consider offenses that would have been felonies if committed by an adult.” State v. Brent
Brown, No. 02C01-9710-CC-00419, 1998 WL 742350, at *2 (Tenn. Crim. App. Oct. 26, 1998). The
State filed a Notice of Enhanced Punishment based on two juvenile convictions: theft over $500
(adjudicated guilty on 1/13/94) and possession of a controlled substance for resale (adjudicated guilty
on 8/17/95). The presentence report showed no adult criminal record. Because each of the juvenile
convictions would have been a felony if committed by an adult, enhancement factor (20) is
applicable. We conclude that enhancing the Class A felony conviction for especially aggravated
robbery from the presumptive mid-point of twenty years to twenty-one years is appropriate.

        As to mitigating factors, the defendant asserts that because of his youth, he lacked substantial
judgment in committing the offense. Our supreme court has stated that, when considering mitigating
factor (6), “courts should consider the concept of youth in context, i.e., the defendant’s age,
education, maturity, experience, mental capacity or development, and any other pertinent
circumstance tending to demonstrate the defendant’s ability or inability to appreciate the nature of
his conduct.” State v. Adams, 864 S.W.2d 31, 33 (Tenn. 1993). There was no issue raised
concerning the defendant’s mental capacity. In fact, the defendant claimed to have received his GED
in 1996 at the Nashville Transition Center. The record indicates that the defendant was no stranger
to the juvenile justice system and has continued to violate the law as an adult. The defendant was
placed on parole following his conviction for theft of property over $500 and apparently failed to


         5
           Some confusion followed co ncerning the p resumptive mid-range sta rting point in determining the appro priate
length of a sentence for a Class A felony. The trial court, in considering the sentence first for the especially aggravated
robbery conviction, the Class A felony, apparently started with the minimum of fifteen years and enhanced it to seventeen
rather then starting at the presumptive mid-point of twenty years. Once this error was noted, the trial court began at the
presumptive mid-point an d enhanc ed the senten ce only one year to twenty -one years. T he trial court the n correctly
started with the presumptive minimum sentence of eight years for the attempted second degree murder conviction, the
Class B felony, and then enhanced the sentence to ten years. Since the trial court was applying all enhancement factors
to both convictions, it is not clear what weight was given to enhancement factor (2), which we have now determined was
erroneo usly applied, or to enhancement factor (1), which we have also determined was erroneously applied. Our review
is, therefore, de novo without a presumption of co rrectness.

                                                          -11-
meet the requirements of parole. We found nothing in the record to indicate that the defendant, who
was less than a month from turning nineteen when this crime occurred, was unable, because of his
youth, to appreciate the nature of his conduct. Mitigating factor (6) is not applicable.

       We conclude that enhancement factor (20) applies to this defendant. We conclude also that
no mitigating factors apply. The sentence as imposed is appropriate.

                                            CONCLUSION

         We conclude that the evidence was sufficient to support convictions for especially aggravated
robbery and for attempted second degree murder. We conclude further that it was not error for the
trial court to fail to charge the jury as to aggravated assault because it is not a lesser-included offense
of attempted second degree murder. The trial court did not err in failing to charge the jury as to
facilitation of a felony as a lesser-included offense of especially aggravated robbery or of attempted
first or second degree murder. The judgment of the trial court is affirmed.




                                                          ___________________________________
                                                          ALAN E. GLENN, JUDGE




                                                   -12-